Citation Nr: 1114496	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a disorder of the left shoulder rotator cuff.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1997.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO).

This case has previously come before the Board.  The Secretary and the Veteran (the parties) filed a Joint Motion for Remand (JMR).  In August 2010, the Court vacated the Board's March 2010 decision pertaining to the issue of entitlement to service connection for a disorder of the left shoulder rotator cuff.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a disorder of the left shoulder rotator cuff.  Further development is in order for a determination in that regard.  

Service treatment records reflect complaints in regard to the left shoulder, and in January 1994, the assessment was rotator cuff tear/strain.  In addition, post service records reflect that in February 2000, the Veteran underwent Bankart repair for anterior left shoulder instability.

On VA examination in March 2009, the examiner concluded that the Veteran's left shoulder with inferior and anterior subluxation of the humerus was likely a result of a post-service dirt bike accident in 1998, as documented in a July 1999 private report.  The March 2009 VA examiner noted that while service treatment records noted a history of an 8-foot fall from a wall with an injury to the left arm, no shoulder complaints were noted and the assessment was probable contusion of the left elbow.  In addition, the examiner noted that while left rotator cuff tear/strain was assessed in association with wrestling in January 1994, and complaints of pain were noted in the left ribcage and left shoulder in December 1995 after having been "jumped," shoulder examination was normal, and the assessment was soft tissue trauma.  In reaching the conclusion that a disorder of the left shoulder rotator cuff is likely attributable to post-service injury, the examiner noted that the June 1997 separation examination report showed the upper extremities were normal and the Veteran denied swollen or painful joints and a painful or trick shoulder.  The opinion states as follows:  

Mild inferior and anterior subluxation of the left humerus is as likely as not the result of a dirt bike accident in 1998 after he left the service.  Discharge exam in 1997 showed no shoulder complaints.  

The JMR states that the Board misstated the March 2009 VA examiner's opinion, noting as follows:  

Instead of saying that Appellant's disability was "likely attributable" to his post-service injury, the examiner actually stated is [sic] that Appellant's injury "is as likely as not the result of" his post-service accident.
JMR at 3 (2010).  

In addition, the JMR notes that the March 2009 VA opinion equates to, "an equal probability of the injury either being caused by service or being caused by his post-service accident."  JMR at 3 (2010).  

In light of the above, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether a left shoulder rotator cuff disorder is etiologically related to in-service disease or injury, or otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2009 VA examiner, if available; otherwise, another VA examiner.  Request that the VA examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any disorder of the left shoulder rotator cuff had an onset in service, within the initial post-service year, or is otherwise related to in-service disease or injury.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



